Title: To James Madison from William Bartlet and Others, [ca. 5 December] 1805
From: Bartlet, William
To: Madison, James


          
            [ca. 5 December 1805]
          
          To the Honorable James Maddison, Secretary of State of the United States.
          The Memorial of the Merchants, of Newburyport and its vicinity respectfully represents.
          That while pursuing a just and legal commerce we have suffered great and aggravated losses from unwarrantable depredations on our property by several of the Belligerent powers of Europe.
          In conducting our commerce we have endeavoured strictly to conform ourselves to the Laws of Nations & existing Treaties, to the regulations of our own government and to those of the Belligerent powers. Yet nevertheless, our property has, in various instances, been taken from us on the high seas, in a piratical manner, in some others, it has been seized by the cruizers of one Nation, carried into the ports of another, and there embezzled with scarcely the semblance of a trial and in many cases our Vessels and cargoes have been captured, tried and condemned in Courts of Law, under unusual and alarming pretences, which, if permitted to continue, threaten the ruin of our commercial interests.
          So far from obtaining redress our grievances by the ordinary modes and processes of Law, we have in most cases been subjected to heavy costs, and suffered embarassing and distressing detention of property even where no pretence could be found to authorize the seizure of it.
          In this alarming situation of our commercial affairs, both our duty and interest strongly urge us to embrace the earliest opportunity to communicate to the constituted guardians of our rights such facts and documents, as may enable them effectually to demand indemnification for past losses and security from future aggressions.
          You will therefore have the goodness as soon as may be to lay before the President of the United States the enclosed List of Losses sustained by the Merchants of Newburyport and vicinity, together with this Memorial.
          Having sustained these Losses and injuries, in the prosecution of our lawful commerce, & in the exercise of our Just rights, we rely with confidence on the wisdom, firmness, and Justice of our Government to obtain for us that compensation and to grant to us that protection which a regard to the honor of our country, no less than to the rights of our citizens must dictate and require. We have the honor to be very respectfully Sir Your Obedient Servants
          
            


Wm: Bartlet
}
Committee.


Moses ⟨Br⟩own


William Faris


John Pearson


Ebenezer Stocker


Stephen Howard


Edward Toppan



          
        